Exhibit 10.2(k)

 

Form of Mid-term Incentive Plan Award Agreement for reporting persons

 

NetBank, Inc. Mid-Term Incentive Plan Award Agreement

 

NetBank, Inc. grants to the individual named below an Award under the NetBank,
Inc. Mid-Term Incentive Plan.

 

The terms and conditions of the Award are set forth in this Agreement and the
NetBank, Inc. Mid-Term Incentive Plan (the “Plan”). All of the provisions of the
Plan are incorporated in this Agreement and have the same effect as if they were
set forth in full in this Agreement. Capitalized terms used in this Agreement
have the same meaning as in the Plan. In the event of a discrepancy between this
Agreement and the Plan, the terms of the Plan shall prevail.

 

Name of Grantee:

 

Grantee’s Social Security Number:

 

Performance Period:  Beginning on:                                  and ending
on:                                 

 

Target Performance and associated payouts:

 

 

 

Award Payout

 

Performance Targets

 

Performance measure

 

At threshold
performance

 

At Target
Performance

 

At Maximum
Performance

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NetBank EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial intermediary EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail banking EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Processing EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

 

Total Target Incentive awarded: $                           

 

Description

 

 

 

 

You have been awarded a Target Incentive, which is divided among several
performance objectives, which will be paid to you in shares of NetBank common
stock to the extent that NetBank’s performance, relative to those performance
measures, warrants it, according to the schedule set forth in the Plan, as
supplemented by the schedule above.  If actual performance is below threshold,
you will receive no value from this Award attributable to the applicable
performance measure(s). Likewise, if performance exceeds Target Performance for
all performance measures, you may receive up to 150% of the Target Incentive,
subject to the Vesting requirements described below.

 

 

 

 

--------------------------------------------------------------------------------


 

Vesting

 

 

 

 

If you experience any one of the events described under the heading “Early
Settlement Event” below prior to the applicable Service Date, the remaining
unvested Shares will vest on the date of that event. Otherwise, if you cease to
be an Employee of NetBank for any other reason after the end of the Performance
Period but prior to the completion of the applicable Service Date above, any
remaining unvested Shares will be forfeited.

 

 

 

Early Settlement Event

 

Your Award will become payable prior to the end of the Performance Period if any
one of the following events occurs prior to its end:

 

 

 

 

 

•

Your service as an Employee ends because of your death, Total Disability or your
Retirement;

 

 

•

Your service as an Employee is terminated by NetBank without Cause and you agree
to release any and all employment-related claims.

 

 

 

 

 

 

 

In addition, your Award will become payable if one of the following occurs
during the Change In Control Window Period:

 

 

 

 

 

 

•

Your service as an Employee with NetBank is terminated by NetBank for any reason
except for Cause; or

 

 

•

You terminate your service as an Employee with NetBank within 30 days of a
Constructive Termination.

 

 

 

 

 

Though your Award will become payable in the circumstances described above, the
payment will be on a pro rata basis and will be made if and only to the extent
of actual performance to the event date relative to Target Performance in
accordance with the schedule set forth in the Plan, as supplemented by the
schedule above. The pro rata payment to be made, if any, will be equal to (1)
the payment determined by the schedules, multiplied by (2) a fraction, the
numerator of which is the number of days from the Date of Award to the date of
the applicable event and the denominator of which is the total numbers of days
in the Performance Period.

 

 

 

 

 

Any and all Shares paid because of the early settlement of the Award will be
fully Vested and the Award shall be deemed fully settled as a result of the
early settlement event.

 

 

 

Taxes

 

 

 

 

Unless you make arrangements to pay applicable withholding taxes in cash, all
payments under the Plan, and Shares becoming Vested after payment, will be
reduced by any amounts NetBank, Inc. determines appropriate for applicable tax
withholding.

 

--------------------------------------------------------------------------------


 

No Transfers

 

 

 

 

Prior to Vesting, you may not transfer, sell or assign your Shares to anyone
and, if you attempt to do so, your Shares will immediately become invalid.
However, you may provide for your Shares to be transferred to your beneficiary
in the event of your death by way of the beneficiary designation form attached
to this Agreement.

 

 

 

Notices

 

 

 

 

Any written notices required under the Plan or this Agreement shall be directed
to the Grantee at his or her address indicated by NetBank, Inc. records. Any
written notices that you direct to NetBank, Inc. should be sent to NetBank,
Inc.’s principal executive office.

 

 

 

Administration

 

 

 

 

The Compensation Committee of the Board of Directors of NetBank, Inc.
administers the Plan and has the same powers with respect to this Agreement as
it has under the Plan.

 

 

 

No

 

 

Employment
Rights

 

Neither your participation in the Plan nor anything in this Agreement gives you
the right to employment with NetBank, Inc. or any subsidiary of NetBank, Inc. in
any capacity. NetBank, Inc. reserves the right to terminate your service at any
time and for any reason or for no reason.

 

 

 

Shareholder

 

 

Approval

 

This Award is subject to and conditioned upon shareholder approval. If
shareholder approval is not obtained at the next regularly scheduled meeting of
the shareholders of NetBank, Inc., then this Award and any and all rights
hereunder in favor of the Grantee shall become null and void.

 

 

 

Applicable
Law

 

This Agreement will be interpreted and enforced under the laws of the state of
Georgia.

 

 

 

The Plan and

 

 

Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. If there is
any inconsistency between this Agreement and the Plan, the terms of the Plan
will govern. This Agreement and the Plan constitute the entire understanding
between you and NetBank, Inc. regarding this Award, the Plan and your
participation in the Plan. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended only by
another written agreement, signed by both parties.

 

--------------------------------------------------------------------------------


 

By signing this Agreement, you agree to all of the terms and conditions of the
Agreement and in the Plan.

 

Grantee’s signature:

 

Date:

 

 

 

Signature of NetBank, Inc. Representative:

 

Title of NetBank, Inc. Representative:

 

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION FORM

 

I hereby designate the beneficiary named below to receive all benefits to be
paid to me under the NetBank, Inc. Mid-Term Incentive Plan (the “Plan”) in the
event of my death, reserving the full right to revoke or cancel this
designation, or any modification thereof, at any time by a further written
beneficiary designation:

 

 

 

 

 

 

 

Name of Individual Benficiary

 

Relationship to Me

 

Birth Date

 

 

 

 

 

(if minor)

 

 

 

Beneficiary address

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

 

 

Trustee and address

 

 

 

 

 

 

 

 

Required Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee/Participant’s Printed Name

 

 

 

 

 

 

 

 

 

 

 

Grantee/Participant’s Signature

 

 

Date

 

 

 

 

 

 

 

 

 

Spouse’s Signature

 

 

Date

 

 

NOTE:  This form must be signed by the spouse of a married Grantee/Participant
if the beneficiary designated is not the spouse.

 

--------------------------------------------------------------------------------